956 F.2d 271
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Jimmy Lee PEDIGO, Defendant-Appellant.
No. 91-5781.
United States Court of Appeals, Sixth Circuit.
Feb. 26, 1992.

Before BOYCE F. MARTIN, Jr., MILBURN and DAVID A. NELSON, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Jimmy Lee Pedigo was convicted under the Armed Career Criminal Act of 1984, 18 U.S.C.App. § 1202(a)(1) (repealed), and received a fifteen year sentence.   A panel of this court reviewed Pedigo's direct appeal and held that the cause should be remanded to the district court for the limited purpose of determining the propriety of the sentence.   United States v. Pedigo, 879 F.2d 1315 (6th Cir.1989).   The district court subsequently held an evidentiary hearing and determined that the sentence was proper as originally imposed.   This appeal followed.   The parties have briefed the issues and have agreed to waive oral argument.


3
Upon consideration, we find no merit to the appeal.   The district court was instructed to determine if the predicate offenses listed in the indictment charging Pedigo constituted at least three separate criminal episodes under the Armed Career Criminal Act.   The district court found that Pedigo had committed three separate criminal episodes.   We have reviewed the district court's conclusion and the proceedings and find that there is ample evidence to support this conclusion.   Pedigo's prior burglaries were distinct in time and location and were not part of the same transaction.


4
Accordingly, the district court's judgment is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.